Citation Nr: 0843795	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for bilateral knee 
disorder.

4.  Entitlement to service connection for left ankle 
disorder.

5.  Entitlement to service connection for back disorder.

6.  Entitlement to service connection for bilateral heel 
disorder.

7.  Entitlement to service connection for right elbow 
disorder.

8.  Entitlement to service connection for fungus of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to 
September 1990.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.

The issue of entitlement to service connection for fungus of 
the feet is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran is not shown to have a psychiatric disorder 
that is causally or etiologically related to service.

2.  The veteran is not shown to have a bilateral shin 
disorder that is causally or etiologically related to 
service.

3.  The veteran is not shown to have a bilateral knee 
disorder that is causally or etiologically related to 
service.

4.  The veteran is not shown to have a left ankle disorder 
that is causally or etiologically related to service.

5.  The veteran is not shown to have a back disorder that is 
causally or etiologically related to service.

6.  The veteran is not shown to have a bilateral heel 
disorder that is causally or etiologically related to 
service.

7.  The veteran is not shown to have a right elbow disorder 
that is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  A bilateral shin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

5.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

6.  A bilateral heel disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

7.  A right elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2003 and April 2005 (both prior to the 
most recent RO readjudication of this claim in August 2007).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, as the claims are denied 
below, no ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.  As such, 
proceeding with a decision without that additional notice 
will not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran was afforded a VA psychiatric examination and a 
VA physical examination associated with issues on appeal in 
July 2003.

The Board notes that two of the issues addressed in this 
decision have not been directly evaluated by the VA 
examinations performed to date.  Specifically, the issues of 
entitlement to service connection for a disorder of the heels 
and for a disorder of the right elbow have not been addressed 
by a VA examination report.  The Board finds that a VA 
examination to address those issues is not needed in this 
case.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the Board finds that the evidence does not 
establish that any pertinent event, injury, or disease 
occurred in service; the Board also finds that the record 
does not reflect competent evidence showing a nexus or 
relationship between service and any pertinent current 
diagnosis.  Thus, the evidence of record warrants the 
conclusion that an examination and/or opinion is not 
necessary to decide the claims.  Simply stated, the standards 
of McLendon are not met in this case.

The Board also acknowledges the veteran's contention that the 
set of service medical records currently associated with the 
claims file is substantially incomplete.  In correspondence 
received in January 2007, the veteran specifically identified 
"Fort Benning, Fort Bragg, and Camp Pelham in Korea."  The 
veteran expressed his belief that "my treatment records from 
these three locations are missing."  In February 2007, the 
RO replied to the veteran and included an accurate index of 
the service medical records currently associated with the 
claims file; this list conveyed to the veteran that the 
available set included records from Fort Bragg and Camp 
Pelham in Korea, in addition to Fort Gordon, Fort Jackson, 
Camp Stanley in Korea, Seoul in Korea, and Fort Bliss.  
Although there are no service medical records from Fort 
Benning during the two month period which the veteran claims 
he served at that location (as specified in his April 2003 
claim for benefits), the Board finds that the set of service 
medical records in the claims file reasonably appears to be 
complete.

Nevertheless, the Board has given careful consideration to 
the veteran's contention that service medical records are 
missing in this case.  The Board notes that the veteran's 
April 2003 claim for benefits identifies that at Fort Benning 
he was treated for "shin splints," and "hair line fracture 
of left ankle."  However, regardless of whether the veteran 
was injured or treated for these disabilities during service, 
the current medical evidence of record does not show any 
current disorder of the shins or the left ankle for which 
service connection may be granted.  As discussed in more 
detail below, a July 2003 VA examination report directly 
evaluates the veteran's tibia, fibula, ankles, knees, and 
spine, including with x-ray imaging; the July 2003 report 
shows no objective evidence of current pathology beyond the 
veteran's report of mechanical pain.  The veteran has not 
presented any competent medical evidence otherwise showing a 
current diagnosis indicating the existence of any of the 
claimed disabilities on appeal.  Thus, there does not appear 
to be a reasonable purpose to delay appellate review of this 
case.

Moreover, when the RO previously responded to the veteran's 
request for assistance in obtaining more service medical 
records, the veteran did not reply to the RO's February 2007 
letter requesting more specific information.  The RO notified 
the veteran that some of the records claimed to be missing 
actually appear to be in the claims file, and sought 
clarification as to the specifics of what the veteran felt 
was missing.  As the veteran did not reply, the RO was unable 
to proceed with any meaningful attempt to supplement the 
service medical records.  The VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran and his representative have not otherwise made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not otherwise argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As discussed in the remand section below, the Board has 
observed that the veteran's October 2008 testimony at his 
Board hearing presents a somewhat unclear suggestion that he 
has received pertinent VA medical treatment for the claimed 
foot fungus disorder which is not currently documented in the 
claims folder; the Board is taking appropriate steps to 
direct that any such pertinent treatment records which may 
exist are associated with the claims file.  See generally 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board finds 
that there is no suggestion in the record that any such 
records are relevant to the resolution of the issues of 
service connection resolved in this Board decision at this 
time.  Thus there is no expectation of any pertinent evidence 
in any outstanding VA records, if they do exist.  The 
veteran's October 2008 testimony does not indicate pertinent 
VA medical treatment for any other claimed disorder on 
appeal, and no other correspondence from the veteran or his 
representative has suggested that he has received VA medical 
treatment pertinent to the other disabilities in this appeal.  
See Bell, 2 Vet. App. at 613 (If such material could be 
determinative of the claim and was not considered by the 
Board, a remand for readjudication would be in order).

The veteran testified that when he first sought treatment at 
VA, in 2003, he saw a psychiatrist and "the doctor told me I 
didn't have anything wrong.  He asked me a couple of 
questions and said I didn't have anything."  It appears that 
this statement refers to the veteran's July 2003 VA 
psychiatric examination report conducted in connection with 
this claim, which is of record.  The July 2003 VA psychiatric 
examination report expressly indicates that the veteran had 
not received any prior treatment for any psychiatric 
disorders.  The veteran's October 2008 Board hearing 
testimony further indicates that he has never been diagnosed 
with any psychiatric disorder.  Thus, the Board concludes 
that there is no indication that any outstanding VA treatment 
records are pertinent to the veteran's claim of entitlement 
to service connection for a psychiatric disorder.

Furthermore, the veteran's October 2008 testimony indicates 
that he has not received any other pertinent VA medical 
treatment.  When the veteran's representative asked if the 
veteran had received treatment for his heels after service, 
the veteran replied that he "didn't seek medical treatment" 
and that he "self medicated with aspirin, ibuprofen, pain 
reliever, and my - Ben Gay, and stuff like that on my joints 
and my ankles."  The veteran later explained that "I sought 
medical treatment for the - for mental. ....  And that was the 
only thing I - not for my back, my elbows...."  There is 
otherwise no suggestion in the evidence of record that any 
outstanding VA treatment records contain evidence pertinent 
to the veteran's claims addressed by the Board's decision in 
this case.

Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  

The veteran essentially contends that he currently suffers 
from the claimed disorders and that they are related to his 
period of service.  The veteran claims that he suffers from a 
psychiatric disorder manifested by symptoms that never 
manifested prior to his service.  In general, the veteran 
contends that most of his claimed physical disabilities have 
been caused by parachute jumps he performed in training, 
often involving awkward landings.  The veteran additionally 
contends that he suffered a hairline fracture of his left 
ankle from falling down stairs while in service.  Therefore, 
he believes he is entitled to service connection for the 
claimed disabilities on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The Board notes that the evidence of record pertaining to all 
of the issues on appeal presents some significant features in 
common.  Most significantly, with regard to each issue on 
appeal, the probative evidence of record does not indicate a 
current medical diagnosis for which service connection may be 
granted.  In the absence of a present disorder that is 
related to service or to a service connected disability, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Board first turns its attention to the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  In his April 2003 claim, the veteran 
identified that he was treated in a drug abuse program at 
Fort Bliss during the final two years of his active service.  
The Board notes that a January 1990 report in the veteran's 
service medical records corroborates this, but does not 
indicate any diagnosis of a psychiatric disorder.  The 
veteran was afforded a VA psychiatric examination in 
connection with this appeal in July 2003.  A VA psychiatrist 
personally evaluated the veteran and reviewed the claims file 
before offering the probative expert conclusion that the 
veteran could be diagnosed with "no mental disorder at this 
time."  The July 2003 psychiatric report describes 
individual objective findings in detail which support this 
conclusion.

The Board finds the July 2003 VA psychiatric examination to 
be adequate and probative.  This report indicates that the 
veteran does not currently suffer from any diagnosed 
psychiatric disorder, and the veteran has presented no other 
competent evidence otherwise suggesting a pertinent 
diagnosis.  The veteran testified at his October 2008 Board 
hearing that he has never been diagnosed with any psychiatric 
disorder.  Thus, as the preponderance of the evidence 
demonstrates no current diagnosis of a psychiatric disorder, 
service connection cannot be warranted for a psychiatric 
disorder in this case.

A July 2003 VA medical examination report, separate from the 
psychiatric examination report discussed above, directly 
addresses the veteran's claimed shin splints, bilateral knee 
disorder, left ankle disorder, and back disorder.  Most 
significantly, the Board notes that no objective evidence of 
any disorder is noted in this examination report.  The report 
notes that "There is no pain on motion of any joints and he 
has full range of motion of all joints.  Range of motion in 
all joints is not additionally limited by repetitive use."  
Furthermore, as discussed below, x-ray study of the joints 
revealed no evidence of any disorder or abnormality.  

Bilateral tibia and fibula x-ray findings "reveal no 
evidence of fracture, dislocation or soft tissue 
abnormality."  The clinical impression was "Normal 
bilateral tibia and fibula."  The examiner's direct 
inspection of the veteran's lower extremities revealed the 
veteran's report of "[m]ild tenderness to palpation over 
shins anteriorly."  Otherwise, however, the lower 
extremities were tested to have "5 out of 5 strength" and 
"[d]eep tendon reflexes are +2...."  

Bilateral knee x-ray findings "are without evidence of 
fracture, dislocation, arthritic or inflammatory changes."  
"The joint spaces are well maintained and there is no 
effusion."  The clinical impression was "Normal bilateral 
knees."  The examiner additionally noted upon examining the 
veteran's knees: "There is no movement of any ligaments.  
There is a negative anterior and posterior drawer sign.  
There is no tenosynovitis or effusion bilaterally."

Bilateral ankle x-ray findings "reveal no evidence of 
fracture or dislocation."  "The ankle mortice is intact.  
There is no evidence of arthritic or inflammatory change."  
It is noteworthy that although the veteran reports that he 
suffered a fracture to his left ankle in service, the July 
2003 x-ray study revealed no radiological evidence of a past 
fracture.  The clinical impression was "Normal bilateral 
ankles."  The examiner additionally noted upon examining the 
veteran's ankles: "There is no tenosynovitis or effusions.  
There is no tenderness to palpation of any joints."

Lumbosacral spine x-ray findings "reveal no fracture or 
dislocation."  "No spondylolisthesis or spondylosis is 
noted.  The intervertebral disc spaces, vertebral height and 
posterior neural arches are within normal limits."  The 
clinical impression was "Normal lumbar spine."  The 
examiner additionally noted upon examining the veteran's back 
that "Back exam is symmetric."  "Posture is within normal 
limits.  There is no spasm....  There are no defects of the 
back."

This July 2003 medical examination report reflects that the 
examiner found no current clinical diagnosis beyond noting 
the veteran's report of "mechanical pain" in each area.  
The report indicates no objective sign of chronic pathology.  
The United States Court of Appeals for Veterans Claims 
(Court) has held "that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The Board finds that this July 2003 VA medical examination 
report is adequate and probative to the extent that it shows 
no current disabilities in the veteran's shins, knees, left 
ankle, and back.  The examiner personally interviewed the 
veteran and inspected these body areas, and reported detailed 
findings including those from diagnostic imaging studies.  
The Board acknowledges that it appears that the claims file 
was not reviewed by the examiner, and this would undermine 
the probative value of any etiology opinion offered by the 
July 2003 VA medical examination report.  The Board notes, in 
passing, that the July 2003 VA medical examiner appears to 
have authored the report with acceptance of the veteran's own 
description of his pertinent medical history.  In any event, 
however, the examiner provides a competent and thorough basis 
for the current medical findings showing no current diagnosed 
disabilities for which service connection may be granted.  
Thus, no discussion of history or etiology is necessary with 
regard to the issues addressed in the July 2003 VA medical 
examination report.

The veteran has not provided or identified any other 
competent medical evidence to otherwise indicate any 
diagnosis or indication contrary to the July 2003 VA medical 
examination report.  Thus, the probative evidence of record 
shows no objective indication supporting any current 
diagnosis for which service connection may be granted 
concerning claimed disabilities of the shins, knees, left 
ankle, or back.  Therefore, service connection cannot be 
warranted for any disorder of the shins, knees, left ankle, 
or back in this case.

Finally, the Board turns now to the issues of entitlement to 
service connection for disabilities of the bilateral heels 
and of the right elbow.  There is no evidence of record 
documenting any event, injury, or disease involving the 
veteran's heels or right elbow, and there is no suggestion of 
complaints or treatment related to any such disorder in the 
service medical records.  

The veteran's testimony at his October 2008 Board hearing 
indicates that he does not contend that he received any 
medical treatment of any of the claimed disabilities in this 
case prior to 2003.  Although the veteran at one point 
suggested that he may have received treatment for a fungal 
condition of his feet in 1996, he later clarified that the 
earliest medical treatment was actually in 2003.  The veteran 
was asked "When was it that you first started getting 
treatment with the VA?"  He replied that he believed he was 
first treated at VA in 2003.  The veteran was asked "prior 
to 2003, did you get treatment from any other source of any 
of these disabilities that you're asking service connection 
for."  The veteran replied, "No."

There is no contemporaneous evidence of any treatment or 
symptom complaint related to the claimed disabilities prior 
to the veteran's filing this claim in April 2003.  The 
veteran's testimony in this case, including at his October 
2008 Board hearing, reflects that he does not recall 
receiving any treatment for any disorder on appeal prior to 
2003.  This lengthy period of more than 12 years following 
separation from service without any documentation of a 
pertinent complaint, diagnosis, or treatment for any of the 
claimed disabilities weighs against a finding of chronicity 
and, thus, weighs against the claims of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's competent testimony 
regarding his symptomatology as he has experienced it.  
However, while the veteran is clearly of the opinion that he 
currently suffers from disorders that are related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran has not presented or identified any competent 
evidence which presents a medical diagnosis of a claimed 
chronic pathology or suggests an etiological link between a 
claimed chronic pathology and service.  Accordingly, the 
Board concludes that service connection is not established 
when the probative competent medical evidence does not show 
any relationship between a current diagnosed disorder and 
service.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for psychiatric disorder, bilateral shin splints, 
bilateral heel disorder, bilateral knee disorder, left ankle 
disorder, back disorder, and right elbow disorder.  As such, 
service connection is not established for any of these 
disorders.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for bilateral shin splints is denied.

Service connection for a bilateral heel disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a back disorder is denied.

Service connection for a right elbow disorder is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for fungus of bilateral feet.  At the veteran's October 2008 
Board hearing, the veteran was asked questions regarding his 
history of medical treatment of his claimed disabilities.  
The veteran's testimony generally reflects that no 
outstanding medical records pertain to the claims on appeal 
addressed in this decision.  However, the veteran's comments 
present some confusion as to whether he has received VA 
medical treatment pertinent to his claimed fungus of 
bilateral feet, and there are currently no VA records 
documenting such treatment.  In this regard, the Board notes 
that during the October 2008 Board hearing the veteran 
explained that, regarding his "fungus of the feet," he 
"did seek medical treatment ... they gave me medication and 
the topological ointment."  The veteran explained that this 
occurred at a VA facility in El Paso, Texas.  Later, the 
veteran was asked to confirm "that you were receiving 
treatment for the fungal condition of your feet, right?"  
The veteran responded that he was receiving ongoing 
treatment, and described a consultation as recently as two 
weeks prior to the hearing.  When the veteran was asked when 
he began receiving treatment at the VA in El Paso, he 
responded that "I think it was 2003 when I started receiving 
treatment here."

Although it is not entirely clear, the Board believes that 
the veteran's testimony reasonably indicates that he may be 
receiving ongoing treatment for his claimed fungus of the 
feet at the VA medical facility in El Paso, Texas.  
Currently, there are no VA treatment records in the claims 
file documenting such treatment.  Assuming that any such 
records exist, the VA is deemed to have constructive 
knowledge of the records, and in this case, has actual 
knowledge suggesting the existence of those records.  
Consequently, they are considered to be evidence that is of 
record at the time any decision is made and should be 
obtained and associated with the claims file for review in 
connection with the veteran's current appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As the United States 
Court of Appeals for Veterans Claims (Court) stated in 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992), 
"[t]he Court cannot accept the Board being 'unaware' of 
certain evidence, especially when such evidence is in 
possession of the VA, and the Board is on notice as to its 
possible existence and relevance.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records before proceeding 
with the appeal."  The Court went on to explain in that case 
that there was a continuing obligation upon the VA to assist 
the veteran in developing the facts of his claim throughout 
the entire administrative adjudication and the VA's duty to 
obtain records regarding medical history is an important part 
of the VA's affirmative duties whether or not a claimant 
requests a particular record.  As such, further development 
to obtain these records is necessary prior to final appellate 
review.  

Therefore, in order to give the veteran every consideration 
with respect to the issue of entitlement to service 
connection for fungus of bilateral feet, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required. 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
current claim.  

2.  The RO/AMC should obtain the records 
of all VA treatment not already of record 
which may be related to the veteran's 
claimed fungus of bilateral feet on 
appeal.  In particular, the RO is advised 
that the veteran's testimony suggests 
that he has received treatment since at a 
VA medical facility in El Paso, Texas.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


